Citation Nr: 1646330	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  08-09 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for osteomyelitis of the left ischium, claimed as due to VA treatment of a decubitus ulcer.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from December 1973 to February1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2014, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the hearing has been associated with the electronic claims file.

The Board remanded the Veteran's claim in February 2011, September 2014, and June 2015.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Competent medical evidence reflects that the Veteran's osteomyelitis of the left ischium was not proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA during treatment starting March 30, 2005, was not the result of an event that was not reasonably foreseeable, and that he did not incur additional disability or permanent aggravation of the existing osteomyelitis as a result of his VA treatment.



CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for osteomyelitis of the left ischium as a result of VA medical treatment have not been met.  38 U.S.C.A. §§ 1151 (West 2014); 38 C.F.R. §§ 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by letters in August 2005, March 2008, October 2014, and July 2015.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/AVLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file, including the Veteran's signed informed consent.  Records from the Social Security Administration (SSA) also have been associated with the claims file.  Private treatment records have been associated, to the extent possible.  As such, the Board may proceed to adjudication without risk of prejudice to the Veteran.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, a July 2012 VA examination report and multiple medical opinions are of record.  Read in concert, the Board finds that these medical documents adequately address the issue on appeal.  The opinions were based on review of the claims file, consideration of the Veteran's and his wife's lay contentions, and medical examination (in the case of the examination report).  As such, the Board concludes the evidence of record is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Based on the obtained medical opinions, the association of VA treatment records (including informed consent form from April 5, 2005), the Board hearing, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Section 1151 Claim

The Veteran contends that he incurred osteomyelitis as a result of treatment at the James A. Haley VA Hospital in Tampa, Florida in 2005 for a decubitus ulcer on the left ischium.  Specifically, the Veteran argues that he developed the osteomyelitis due to the direct introduction of staph bacilli into the wound from lax sterile procedures by VA while the wound was being packed and dressed.  He argues that the nurses would touch non-sterile surfaces while gloved and dress the wound without changing their gloves.  They also used the same scissors for numerous dressings and prepared packing material without wearing gloves.  He has asserted that nurses were retaught clean procedures in front of him and his wife due to errors they were making in failing to change gloves between dirty and clean dressings and reusing scissors.

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service- connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2015).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1), (2).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in a language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In this case, on March 30, 2005, the Veteran was admitted to a VA medical facility with a left ischial decubitus ulcer that developed after sitting on a riding lawnmower for three hours.  Hospitalization records noted that the Veteran was incontinent of stool.  An April 1, 2005, bone scan was positive for acute osteomyelitis.  In addition, on April 5, 2005, the Veteran underwent debridement / biopsy of the left ischial pressure sore.  A "Request for Administration of Anesthesia and for Performance of Operations and other Procedures" for that procedure is of record.  The form indicated that, "The nature and purpose of the operation, possible alternative methods of treatment, the risks involved, and the possibility of complications have been fully explained to me.  I acknowledge that no guarantees have been made to me concerning the results of the operation or procedure."  The form also included a check mark by the medical practitioner obtaining consent indicating that the risks had been explained to the Veteran.  An April 11, 2005, indium scan was negative for bone involvement.  Since the indium scan was negative for bone involvement and the bone cultures were negative for osteomyelitis, the interpretation was that the bone scan likely reflected soft tissue inflammation and the Veteran was treated with medication.  A May 6, 2005 note from the wound management team indicated that there were no significant signs of infection.  

The Veteran contends that it was during this time period that nurses were using non-sterile procedures during dressing changes, including failing to change gloves between removing dirty dressings and applying clean dressings, touching non-sterile surfaces while wearing gloves, and reusing scissors during dressing changes.  The Veteran has stated that he and his wife complained of these practices on numerous occasions; however, the medical records do not support these contentions.  There are no documented complaints about non-sterile dressing change practices and, indeed, there are multiple notations in which the record specifically indicated that the Veteran had no complaints, including at the time of dressing changes.

A second indium scan was done on July 29, 2005, when the wound was slow to heal and at that time there was noted osteomyelitis.  In August 2005, the Veteran underwent an osteotomy of the left ischium, with debridement of the ulcer and closure.  The Veteran was discharged in October 2005, at which time the surgical site was healed and he was tolerating limited sitting in a wheelchair.  The subsequent medical records indicate that the left ischial osteomyelitis has fully resolved.

A December 2005 VA medical opinion is of record.  The reviewing medical professional stated, 

I have reviewed the medical records and the C[laims] file and it looks like he was treated, appropriately and the nursing care and doctor care were done with appropriate aseptic technique.  He did have his wound packed and bandaged and that is an appropriate treatment for this problem.  He did develop osteomyelitis.  The patient says he saw the nurses break the sterility of the procedure on several occasions that they would touch nonsterile, surfaces and then dress the wound without changing their gloves and they used the same scissors for numerous dressings and using prepared packing material without gloves on.  Obviously, there is no way to prove that this happened or didn't happen.  In retrospect, certainly no examination would determine that.  He did unfortunately develop an infection.  However, I would have thought that if this were going on and it sounds like he says it was going on repeatedly that he would have said something and made a complaint about it at the time at least once as he says it went on for over two months.  If indeed the nurses were not using sterile technique with their dressing changes, then his osteomyelitis could have been caused by his hospitalization.  However, the medical records do not support this and the only evidence to support this claim is his contention.  There is no proof that he is telling the truth.  To me, there is some doubt as to why he did not report such events at the time.  Thus, it would be mere speculation to relate his osteomyelitis to his care at the VA hospital.

During the Veteran's Board hearing, his wife testified about how she had observed nurses changing the Veteran's dressings that had been contaminated with stool and not changing their gloves between the time of removing the contaminated dressings and applying the new dressings.  She also testified that she had been an oral surgeon's assistant and was familiar with proper sterile techniques.  The Veteran's wife stated that she brought her complaints to the attention of the floor nurse initially, later to the attention of the charge nurse, and finally to the treating physician.  She stated to the physician that she wanted her complaints documented in the Veteran's medical records.  The Veteran indicated that a supervisory nurse had spoken to him about his complaints regarding the absence of sterile techniques during dressing changes.  It was only after these incidents that the Veteran tested positive for osteomyelitis, after prior negative tests.  

A July 2012 VA examination report is of record.  The examiner noted a diagnosis of remote left ischial osteomyelitis (2005), treated and resolved.  The Veteran outlined his history and reiterated that he believed his left ischial osteomyelitis had been caused by inappropriate nursing wound care with dressing coverage to his anus resulting in fecal contamination to the wound.  The examiner noted that the left ischial osteomyelitis had fully resolved.  The examiner concluded that the Veteran's resolved left ischial osteomyelitis was properly treated and was not due to fault of the VA.  The rationale was that the Veteran had a history of T12 paraplegia and that the risk of pressure ulcers and resulting osteomyelitis significantly increased in paraplegia patients, particularly in areas such as the ischia that were close to the anus with the resulting risk of fecal contamination.  The examiner failed to locate documented evidence in the medical records to support the Veteran's contentions that the proximate cause of the osteomyelitis was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the furnishing of care; or an event not reasonably foreseeable.

An August 2012 VA medical opinion indicated that there was no evidence to support the Veteran's contention that "lax sterility" caused him to develop bacteria in his pre-existing decubital ulcer with subsequently developing osteomyelitis.  The rationale noted the Veteran's T12 paraplegia, neurogenic bowel, and long-standing history for left ischial decubitus ulcer.  The medical professional also noted the April 1, 2005, bone scan showing acute osteomyelitis and stated, "The positive bone scan just 2 days after admission and with the initial description of the infected decubital ulcer upon admission confirm that the oste[]myelitis was very likely already present at the time of admission."  Moreover, there was no evidence of "laxity of sterile procedures" in the records.

An October 2014 VA medical opinion concluded that no medical records suggested that the left ischial osteomyelitis was aggravated or caused to be increased in severity by an action / care or lack thereof provided by the Tampa VA medical facility.  Similarly, no medical records suggested that the left ischial osteomyelitis was aggravated or caused to be increased in severity by any failure to detect / diagnose/ treat in a timely fashion by the Tampa VA medical facility.  The medical professional indicated that any delay in healing was due to the Veteran's smoking, which likely reduced the Veteran's ability to fight the infection that led to his osteomyelitis and delay the healing of the same, rather than any delay in diagnosis / treatment / actions by VA staff.

A final VA medical opinion, from September 2015, is of record.  The medical professional indicated that there was no change to the previous medical opinions.  The medical professional noted that two separate physicians had independently arrived at the conclusion that there was no evidence of malpractice, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or its employees while treating the Veteran.  Moreover, neither physician had found any substantiated evidence that the Tampa VA medical facility had failed to exercise the degree of care that would be expected of a reasonable healthcare professional or that the event was actually foreseeable.  The medical professional also concluded that there was no evidence to support the contention that the Veteran's osteomyelitis was in any way caused or aggravated by VA treatment.  The rationale noted that the medical records did not reflect any problems with breach of sterility or any documentation that the claimed breach was reported to anyone at VA during the Veteran's hospitalization.  The medical reviewer had contacted a Board-certified nuclear medicine physician who stated that when a Veteran had been on antibiotic therapy for more than 10 days indium studies would be less sensitive and should be considered inconclusive.  Moreover, the Veteran's wound cultures on arrival grew more than 100,000 E. coli, which were one of the primary bacteria in stool, and suggested that the ischial ulcer was already contaminated prior to his arrival at the Tampa VA.  The medical reviewer noted that the Veteran had a history of neurogenic bowel and bladder due to his paraplegia, with multiple hospitalizations for severe infections directly attributed to bowel / bladder continence issues (including E. coli).  After admission in March 2005, the Veteran was appropriately treated with broad spectrum antibiotics and protein supplements to enhance his body's ability to fight the pre-existing infection.  The April 1, 2005, bone scan suggested osteomyelitis.  In addition, the Wound Care Team was involved in treating the Veteran from very early on in the process and people in such units "are well trained in the care of open wounds from the outset of their careers and have ongoing training while employed in the medical field.  Many dedicate their whole lives to providing outstanding care and compassion to those they serve."  Instead, the reviewer attributed the Veteran's infection to incidents prior to his VA hospital admission, again noted the Veteran's long history of infections requiring hospital treatment due to neurogenic bowel and bladder issues.  Finally, the reviewer discussed the Veteran's contentions regarding the various consults he received or should have received.  The reviewer noted that plastic surgery was routinely consulted regarding the care and revision of decubital ulcers and that an osteopath were not routinely consulted in such situations, unless they had advanced training in orthopedics, infectious disease, or plastic surgery.  As such, the reviewer was unsure whether the Veteran's arguments were an attempt to allude to an orthopedic evaluation, rather than an osteopathic evaluation.

The Board notes that there exists potentially conflicting evidence as to whether the proximate cause of the Veteran's left ischial osteomyelitis was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment.  In general, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the expert's knowledge and skill in analyzing the data, and the expert's medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Based upon the evidence of record, the Board finds that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for osteomyelitis of the left ischium is not warranted.  The Board finds the above VA medical opinions compelling, when read in concert.  The opinions were based on a thorough review of the Veteran's medical history and records, as well as his various allegations made either in person or in the claims file.  Thorough rationales for the opinions were provided that are consistent with the medical evidence of record.  The Board finds the September 2015 medical opinion of particular value.  The opinion concluded that the Veteran had osteomyelitis prior to his admittance on March 30, 2005, as evidenced by the positive bone scan on April 1.  The physician explained why the negative indium test from several days later would not be dispositive, based on the use of broad spectrum antibiotics that could skew the accuracy of the test results.  The physician also discussed the Veteran's past history of infection due to his neurogenic bowel and bladder, which also appeared to be the cause of the 2005 left ischial osteomyelitis and how E. coli bacteria were present in large numbers around the time of initial admission.  This history and existing bacteria around the time of admission also supported the conclusion that the osteomyelitis pre-existed his admission on March 30, 2005.  The Board finds these opinions highly probative, well-reasoned, and consistent with the evidence of record.

With respect to whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider, the above medical opinions have consistently found that on review of the medical evidence there is no indication that any VA medical personnel failed in their duty of care.  As to the contentions of the Veteran and his wife regarding non-sterile dressing changes, the September 2015 reviewing physician considered the lay reports regarding non-sterile dressing changes, but found these unpersuasive due to the extensive training and experience of the wound care nurses.  The Board notes that other medical opinions of record have stated that had the Veteran and his wife noticed such problems that they would have complained about such problems, yet the record included no such complaints.  

The Board has considered the opinions of the Veteran and his wife who have repeatedly stated their belief that the osteomyelitis was due to non-sterile dressing changes and/or improperly applied dressings that became contaminated with stool.  The Board recognizes that the Veteran's wife appears to have some medical training and/or experience due to her work as an oral surgeon's assistant.  As such, her opinions are considered to be of greater competency than a lay person without medical training, education, or experience.  She has testified that the Veteran's wound appeared healthy at entrance into the VA medical facility and that it was only after the non-sterile dressing changes that it began to appear to be infected, with the ultimate infection of the bone.  The Board finds those observations of some weight; however, her ultimate conclusion that the osteomyelitis was due to non-sterile dressing changes appears to be based on an inaccurate factual premise.  She and the Veteran have repeatedly stated that there were no findings of osteomyelitis prior to the non-sterile dressing changes, but these statements ignore the April 1, 2005, bone scan that showed acute osteomyelitis.  The September 2015 VA medical opinion discussed how the subsequent indium scan was of limited value due to the use of antibiotics, but that the overall treatment with broad spectrum antibiotics was the proper course.  Moreover, the opinions of the Veteran's wife have failed to reconcile the Veteran's history of neurogenic bowel and bladder problems and numerous prior infections due to these issues.  As discussed by the September 2015 VA physician, due to the location of the initial ischial ulcer and the Veteran's history of neurogenic bowels the Veteran had a history of infection.  In light of these shortcomings, the Board affords the September 2015 VA medical opinion considerably greater probative weight than the contentions of the Veteran and his wife.

The Board acknowledges the repeated arguments of the Veteran's representative claiming that VA did not receive the Veteran's informed consent prior to his April 5, 2005, debridement procedure.  The Board notes that an SF 522 is of record from that incident, which does not specifically list the potential risks due to such a procedure; however, the document specifically notes that all potential risks had been explained to the Veteran.  As noted above, the Veteran's wife has some degree of medical knowledge and the risk of infection is an obvious and known risk in any surgical procedure.  Of even greater significance, the Veteran has never argued that his osteomyelitis was caused or aggravated by that procedure.  His ulcer required packing and dressings prior to the debridement procedure and that did not change thereafter.  In addition and as discussed above, the Board finds that the weight of the evidence demonstrates that the osteomyelitis pre-existed the April 5, 2005, debridement procedure.  There is no medical evidence or suggestion that the osteomyelitis was caused or aggravated by the debridement procedure.  As such, to the extent that the Veteran did not give informed consent to the April 5, 2005, debridement procedure, this failure did not affect the onset or course of his left ischial osteomyelitis.

No one has argued and the medical evidence does not indicate that development of osteomyelitis was not a reasonably foreseeable result of a surgical procedure.  As such, entitlement to 38 U.S.C.A. §  1151 benefits on that basis is not warranted.

Finally, the Board has considered the Veteran's reports that the medical records "have been doctored, in a cut and paste method, to cover up the fact that the staff caring for me actually exposed my wound to the bacteria responsible for osteomyelitis while being treated in hospital."  The Board does not find the evidence to support such a finding.  The Veteran asserts that because an April 6, 2006 [sic, presumably 2005] treatment record noted osteomyelitis, but the indium scan and biopsy had not yet been performed.  The Board notes, however, that an April 1, 2005, bone scan was positive for acute osteomyelitis, so there was a basis for a recording of osteomyelitis at the time of the April 6, 2005, treatment.  The Veteran also indicates that at the time of the April 6, 2005, treatment if there was osteomyelitis present that he would have received an osteopathic consultation, rather than one with plastic surgery.  The record indicates that while the Veteran initially was seen in consult by plastic surgery that they refused to treat him until his underlying problems had been treated.  As discussed by the September 2015 VA medical professional, an osteopathic consult would not have been indicated in most instances.  In any case, the Board fails to see how the foregoing demonstrates that the medical records were altered or deleted.  Moreover, the Board observes that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Board finds that there is not clear evidence showing that treatment records were modified after the fact.  The only evidence of record are the Veteran's allegations and the Board finds these claims problematic given the foregoing discussion.  As such, the Board affords no probative weight to any allegations of altered VA medical records.  

The Board is sympathetic to the Veteran's frustration with his 2005 resolved left ischial osteomyelitis.  The Board finds, however, that the preponderance of the probative evidence of record simply does not support his contention that the osteomyelitis was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault in furnishing care or treatment by VA medical professionals.  Rather, the most competent evidence of record indicates that the left ischial osteomyelitis pre-existed his March 30, 2005, admission.  As such, the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 have not been met.  

Accordingly, as the preponderance of the evidence is against the claim for benefits pursuant to 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule is does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for osteomyelitis of the left ischium is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


